United States Court of Appeals
                                                                               Fifth Circuit
                                                                             F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                            April 15, 2004

                                                                        Charles R. Fulbruge III
                                                                                Clerk
                                     No. 03-60412
                                   Summary Calendar


                                   AKTAR CHOWDHURY,

                                                                        Petitioner,

                                          versus

                    JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                            --------------------
                   Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A72 449 550
                            --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

       Aktar Chowdhury initially petitioned this court for review of

a final order of the Board of Immigration Appeals (BIA) affirming

the immigration judge (IJ)’s decision denying his motion to reopen

his removal proceedings.            After Chowdhury filed his petition for

review in this court, the BIA granted his application to reopen his

removal proceedings, sustained Chowdhury’s appeal, withdrew the

IJ’s       order   of   removal,    and    remanded   to   the   IJ    for    further

proceedings and the entry of a new decision.               Chowdhury then moved


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
this court for dismissal of his petition without prejudice as moot.

          The exhaustion requirement is statutorily mandated and is

jurisdictional.               Townsend v. United States Dep’t of Justice INS,

799      F.2d        179,     181   (5th   Cir.   1986);   8   U.S.C.   §   1252(d)(1).

Therefore, we lack jurisdiction to review the BIA’s denial of

Chowdhury’s appeal from the IJ’s denial of his motion to reopen his

removal proceedings and Chowdhury’s petition for review is moot.

See Townsend, 799 F.2d at 181-82.

          Petition for review DISMISSED as moot; motion to dismiss

DENIED as unnecessary.




G:\opin-sc\03-60412.opn.wpd                       2